Drawings
The drawings are objected to because:
The same reference numerals used to identify features in Fig. 3 are reused to identify modifications of those features in Fig. 4.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  
The helical splines shown in Fig. 6 are not identified by reference character(s).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because paragraph 0031 refers to helical splines without identifying them by reference character(s) and without referring to the figuring where they are alleged to be shown.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now recites “a stub end assembly [including] a stop [configured to engage] the stub shaft base and to permit the stub shaft to longitudinally retract into the composite tube, moving the stub shaft base away from the stop.”  Nowhere in the application as originally filed is the stub end assembly 42 disclosed as including a stop that moves away from its base 142.  To the contrary, the only feature of stub end assembly 42 that corresponds to a stop is locating collar 156.  Locating collar 156 cannot move away from the stub shaft base 142.

Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of claims 5 & 10 recites the limitation, “a stub shaft base”.  It is unclear if this stub shaft base is the same as or different from that previously recited.

Claim Rejections - 35 USC § 102
Claims 1 & 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrzelka, US 5,118,214.  Petrzelka discloses a composite vehicle driveshaft, comprising: 
a composite tube (7) having opposed first and second tube ends and that defines a tube sidewall that extends axially between the tube ends and that is made from a composite material (col. 4, lines 20 & 21); 
a crash collapse system for reducing a length of the composite vehicle driveshaft during a crash event (see “frontal impact” at col. 1, line 62), the crash collapse system comprising: 
a stub end assembly arranged at the first end of the composite tube and including:
a stub shaft (1) that is locked in rotational unison with the composite tube, the stub shaft including a stub shaft outer end (6) that extends longitudinally beyond the first end of the composite tube and a stub shaft base (2) that is arranged concentrically within the first end of the composite tube;
a stop (that portion of the composite tube 7 in Fig. 1 that engages collar 5) arranged within the stub end assembly and configured to prevent extension-type withdrawal of the stub shaft from the first end of the composite tube; and 
wherein the crash collapse system is configured to axially fix the stub shaft relative to the composite tube when in a default extended state (Fig. 1) with the stop engaging the stub shaft base and to permit the stub shaft to longitudinally retract (Fig. 3) into the composite tube, moving the stub shaft base away from the stop, during a crash event that introduces a longitudinal pushing force (col. 4, line 55) against the composite vehicle driveshaft,

wherein the sleeve is arranged concentrically within and is bonded to the sleeve-end of the composite tube (col. 5, lines 17-20),
wherein the sleeve defines a sleeve inner circumferential surface with splines (see ”inner teeth” at col. 5, line 20) that define a sleeve splined segment; and 
the stub shaft includes a stub shaft base that defines an outer circumferential surface with splines (2) that define a stub shaft base splined segment that engages the sleeve splined segment to lock the sleeve and the stub shaft into rotational unison with each other while allowing the telescopic movement of the collapsible joint during the crash event,
wherein the splines of the sleeve splined segment and the stub shaft base splined segment are one of straight splines and helical splines,
wherein the collapsible joint defines an interference fit (see “form-fitting connection” at col. 4, line 45) between the stub shaft base and the sleeve,
wherein the stub shaft includes a stub shaft base that defines a stub shaft base splined segment (2) and a locating collar (5), and wherein a sleeve (13) is arranged concentrically within and bonded to the respective end of the composite tube to define a sleeve-end of the composite tube, and wherein the sleeve defines a sleeve interior that includes, a splined 
wherein the sleeve includes a sleeve shoulder (4) and the stub shaft includes a stub shaft collar (3) that abuts the sleeve shoulder when the stub shaft is in the seated position and that is separated from the sleeve shoulder when stub shaft is in the unseated (Fig. 3) position.
In the reply filed November 4, 2021, applicant argues Petrzelka lacks a stop.  However, as noted above, Petrzelka shows a stop.

Allowable Subject Matter
Claims 11-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679